        Case 1:17-cv-01216-ABJ Document 66 Filed 10/18/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


SHAY HORSE, et al.,

                    Plaintiffs,

v.                                             Civil Action No. 17-1216 (ABJ)

DISTRICT OF COLUMBIA, et al.,

                   Defendants.


                             JOINT STATUS REPORT

      The Parties submit this Joint Status Report as directed by the Court’s

September 27, 2019 Minute Order. The Parties have conferred and agree that this

case should be referred to the District of Columbia Circuit Mediation Program for

mediation. The Parties propose that a joint status report be due within 60 days

(December 17, 2019) to inform the Court regarding the status of mediation, and

further propose that discovery and defendants’ deadline to answer the Complaint be

stayed pending further order of the Court.

Dated: October 18, 2019.                     Respectfully submitted,

/s/ Scott Michelman
Scott Michelman (D.C. Bar No. 1006945)       KARL A. RACINE
Arthur B. Spitzer (D.C. Bar No. 235960)      Attorney General for the District of
Michael Perloff (D.C. Bar No. 1601047)       Columbia
American Civil Liberties Union
Foundation of the District of Columbia       TONI MICHELLE JACKSON
915 15th Street NW, Second Floor             Deputy Attorney General
Washington, D.C. 20005                       Public Interest Division
(202) 457-0800
smichelman@acludc.org
           Case 1:17-cv-01216-ABJ Document 66 Filed 10/18/19 Page 2 of 2



    Counsel for Plaintiffs                    /s/ Fernando Amarillas
                                              FERNANDO AMARILLAS [974858]
                                              Chief, Equity Section

                                              /s/ Micah Bluming
                                              MICAH BLUMING [1618961]
                                              SCOTT P. KENNEDY*
                                              Assistant Attorneys General
                                              441 Fourth Street, N.W.
                                              Sixth Floor South
                                              Washington, D.C. 20001
                                              (202) 724-8044
                                              (202) 741-5955 (fax)
                                              micah.bluming@dc.gov
                                              scott.kennedy@dc.gov

                                              Counsel for the District of Columbia



                                              /s/ Joseph A. Gonzalez
                                              Joseph A. Gonzalez (D.C. Bar No.
                                              995057)
                                              SCHERTLER & ONORATO, LLP
                                              901 New York Avenue, N.W.
                                              Suite 500
                                              Washington, D.C. 20001
                                              Telephone: 202-628-4199

                                              Counsel for Defendant John Doe




*     Admitted to practice only in the State of Washington. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, pursuant to LCvR 83.2(f).
                                          2
